CLARK, Judge.
Plaintiffs’ claim of title is based on the deed from H. H. Page and wife to Hannibal Badham, dated 30 December 1899, in which the subject lands are described as follows:
“ ... A certain tract of Pocosin Land adjoining the lands of the late Henderson Luton & others, containing, by estimation, Three Hundred and Nineteen Acres.”
[1] This description is ambiguous. A deed is a contract which must meet the requirements of the statute of frauds (G.S. 22-2). The crucial issue here is whether the ambiguity is patent or latent. There is a patent ambiguity when the deed leaves the land in a state of absolute uncertainty and refers to nothing extrinsic by which it might possibly be identified with certainty. When the description is patently ambiguous, parol evidence is not admissible to aid it. There is a latent ambiguity if it is insufficient in itself to identify the property but refers to something extrinsic by which identification might possibly be made. In such case extrinsic evidence, parol and other, may be offered with reference to such extrinsic matter tending to identify the property. Lane v. Coe, 262 N.C. 8, 136 S.E. 2d 269 (1964).
An extended examination of the many cases on the subject of the sufficiency of the description takes us back to Pearse v. Owens, 3 N.C. 234 (1803). Cases on the subject have been compiled in Lane v. Coe, supra; Peel v. Calais, 224 N.C. 421, 31 S.E. 2d 440 (1944) ; Hodges v. Stewart, 218 N.C. 290, 10 S.E. 2d 723 (1940) ; and Perry v. Scott, 109 N.C. 374, 14 S.E. 294 (1891). More recent cases are State v. Brooks, 279 N.C. 45, 181 S.E. 2d 553 (1971) ; Carlton v. Anderson, 276 N.C. 564, 173 S.E. 2d 783 (1970) ; and Barringer v. Weathington, 11 N.C. App. 618, 182 S.E. 2d 239 (1971).
All of the cases on the subject cannot be reconciled. In Carlton v. Anderson, supra, at 565, Justice Higgins stated: “Some descriptions are so precise and definite as to leave no doubt about their sufficiency. Others are so vague and indefinite as to leave no doubt as to their insufficiency. Somewhere between these extremes is a dividing line. Near the line on *684either side is a twilight zone where the court must decide on which side a contested description falls. Trouble arises in the borderline cases.”
Generalizations are difficult to make. However, the decisions, taken collectively, warrant the conclusion that a deed is void for uncertainty where it purports to convey part of a larger tract but there is an absence of any indication of intent to convey a specific part of the tract. See State v. Brooks, supra; Carlton v. Anderson, supra; Cathey v. Lumber Company, 151 N.C. 592, 66 S.E. 580 (1909) ; Smith v. Proctor, 139 N.C. 314, 51 S.E. 889 (1905) ; and Robeson v. Lewis, 64 N.C. 734 ,(1870).
But where a deed purports to convey an entire tract and the description, though ambiguous and uncertain, points to some source from which extrinsic evidence may be used to make the description complete, the courts have held the deed to be sufficiently definite. Under Lane v. Coe, supra, for the plaintiff to maintain his action, the deed description must refer to something extrinsic by which identification might possibly be made; then, having cleared this hurdle, the plaintiff has the burden of proving the identity of the land with certainty. In Stewart v. Cary, 220 N.C. 214, 17 S.E. 2d 29 (1941), the description in the deed “also the tract on Indian Camp Branch known as the Hamlin Tract” was held sufficiently definite, and Justice Winborne (later Chief Justice) in his opinion for the court listed numerous causes in which the court held the deed descriptions to be sufficient. In Perry v. Scott, supra, the deed description, somewhat similar to that in, the subject case, was “lying and being in the county of Jones, bounded as follows, to wit: On the south side of the Trent River, adjoining the lands of Colgrove, McDaniel and others, containing three hundred and sixty acres, more or less.” The court held that the description was not so vague and indefinite as to exclude the introduction of parol evidence to fit it to the land.
[2] In view of the finding by the trial court in granting summary judgment under G.S. 1A-1, Rule 56, that the description is not sufficient and does not contain a “proper reference to something extrinsic by which the description can be made definite,” it appears that the court ruled that the deed description was patently ambiguous. If so, we do not agree with the finding.
However, it further appears that the court in granting summary judgment relied heavily on the four deeds to Hender*685son Luten, the Berryman affidavit, and other extrinsic evidence offered by defendants, which could be interpreted as a finding of latent ambiguity. If so, it was the duty of the defendant,, having made the motion, to establish by extraneous materials, admissible in evidence, that the land could not by extrinsic evidence be identified. In this regard, it is noted that the four deeds to Henderson Luten were dated more than 100 years earlier than the subject deed in 1899 to Hannibal Badham; it is not established that Luten owned one or more of the tracts at the time of his death before the deed was made in 1899 to Bad-ham, nor that the four tracts comprise one integrated tract. Further, since it is obvious that the plaintiffs’ land could not be identified from the deed description alone and that extrinsic evidence must be used to do so, this alone would make inadmissible the Berryman affidavit and the two maps offered by plaintiff without some authenticating information as to. what extrinsic evidence, if any, was considered in determining whether the subject land could be identified.
We find that the summary judgment was improvidently entered and erroneously disposed of a genuine issue of fact, i.e., the identity of the land. At trial the plaintiff máy offer extrinsic evidence to identify the land, and the defendants may- offer such evidence with reference thereto tending to show impossibility of identification.
The summary judgment of the trial court is reversed and this cause remanded.
Judges Martin and Arnold concur.